Case: 4:19-cr-00716-PAB Doc #: 21 Filed: 01/15/20 1 of 4. PagelD #: 60

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA, ) »UPERSEDING
) INDICTMENT
)
Plaintiff, ) JUDGE PAMELA A. BARKER
)
V. ) CASE NO. 4:19-CR-00716
)
REUBEN RANKIN, ) Title 18, United States Code,,.
) Sections 111(a)(1), 111(b), 922(g), 1591(a),
Defendant. ) and 924(c)(1)(A)(iii), 2251(a)

COUNT 1
(Assault on a Federal Agent Involving Use of a Deadly or Dangerous Weapon,
18 U.S.C. §§ 111(a)(1) and 111(b))
The Grand Jury charges:

On or about October 30, 2019, in the Northern District of Ohio, Eastern Division, the
Defendant, REUBEN RANKIN, intentionally and forcibly assaulted, resisted, opposed, impeded,
and interfered with a Special Agent with the United States Department of Homeland Security
and other federal law enforcement officers, individuals designated in Title 18, United States
Code, Section 1114, who were engaged in and on account of their official duties, said act

involving the use of a deadly or dangerous weapon, in violation of Title 18, United States Code,

Sections 111(a)(1) and 111(b).
Case: 4:19-cr-00716-PAB Doc #: 21 Filed: 01/15/20 2 of 4. PagelD #61

COUNT 2
(Using, Carrying, and Discharging a Firearm During and in Relation to the Commission of a
Crime of Violence, 18 U.S.C. § 924(c)(1)(A)(iii))
The Grand Jury further charges:

On or about October 30, 2019, in the Northern District of Ohio, the Defendant, REUBEN
RANKIN, did knowingly use, carry, and discharge a firearm during and in relation to a crime of
violence for which he may be prosecuted in a court of the United States, that is, Assault on a
Federal Officer, in violation of Title 18, United States Code, Sections 111(a)(1) and 111(b), all in
violation of Title 18, United States Code, Section 924(c)(1)(A)(iii).

COUNT 3
(Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1))

The Grand Jury further charges:

On or about October 30, 2019, in the Northern District of Ohio, Eastern Division, the
Defendant, REUBEN RANKIN, knowing he had been previously convicted of crimes
punishable by imprisonment for a term exceeding one year, those being: Kidnapping, on or about
April 6, 2006, in Case Number CR469063 in Cuyahoga County Common Pleas Court;
Intimidation of a Witness, on or about September 25, 2006, in Case Number CR484086 in
Cuyahoga County Common Pleas Court; and Aggravated Assault and Abduction, on or about
January 30, 2018, in Case Number CR620365 in Cuyahoga County Common Pleas Court,
knowingly possessed in and affecting interstate commerce a firearm and ammunition, to wit: a
Kahr Model CW45, .45 Caliber ACP handgun, bearing Serial Number SE7284,and six (6) .45
caliber ACP rounds of ammunition, said firearm and ammunition having been shipped and

transported in interstate commerce, in violation of Title 18, United State Code, Section

922(g)(1). |
Case: 4:19-cr-00716-PAB Doc #: 21 Filed: 01/15/20 3 of 4. PagelD #: 62

COUNT 4
(Sex Trafficking of a Minor, Title 18, United States Code,
Sections 1591(a)(1) and (b)(2))

The Grand Jury further charges:

Between in or about May 2019 and in or about September 2019, in the Northern District —
of Ohio, Eastern Division, and elsewhere, Defendant REUBEN RANKIN did knowingly recruit,
entice, harbor, transport, provide, obtain, maintain, patronize, and solicit by any means, in and
affecting interstate or foreign commerce, a minor under the age of 18 years, namely Victim #1,
knowing and in reckless disregard of the fact that means of force, threats of force, fraud and
coercion would be used to cause Victim #1 to engage in a commercial sex act, and that Victim
#1 had not attained the age of 18 years and would be caused to engage in a commercial sex act,

in violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(2).

COUNT 5
(Production of Child Pornography, Title 18, United States Code, Section 2251(a))

The Grand Jury further charges:

On or about August 11, 2019, in the Northern District of Ohio, Eastern Division,
Defendant REUBEN RANKIN did employ, use, persuade, induce, entice, and coerce a minor,
namely Victim #1, whose identity is known to the Grand Jury, to engage in sexually explicit
conduct, as defined in Title 18, United States Code, Section 2256(2), for the purpose of
producing any visual depiction of such conduct, and such visual depiction was produced or
transmitted using materials that have been mailed, shipped, and transported in and affecting

interstate and foreign commerce by any means, and the visual depiction was transported using
Case: 4:19-cr-00716-PAB Doc #: 21 Filed: 01/15/20 4 of 4. PagelD #: 63

any means and facility of interstate and foreign commerce, in violation of Title 18, United States
Code, Section 2251 (a).

A TRUE BILL.

Original document - - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
